Title: From Thomas Jefferson to Dugald Stewart, [2 June 1797]
From: Jefferson, Thomas
To: Stewart, Dugald


                    
                        Dear Sir
                        [Philadelphia June 2. 1797.]
                    
                    It is as much as six years ago that I proposed to our Philosophical society to add the respect of your name to the list of their members, which was done at the first [ensuing] election. The diploma was to have been delivered to me to be transmitted you: but having soon after had occasion to be long absent from this place I desired it to be forwarded, as soon as made out, by the Secretaries. A presumption that it had been done prevented my making a particular enquiry till March last, when being called from Virginia, to which I had been retired for three or four years, to this place, and enquiring into it, I found that either the diploma had not been forwarded, or no evidence of it retained. We thought it safest to make out a new one, as, if a former had been transmitted, this would only [be a] duplicate.—We have little new to communicate to you in the line of science. The most remarkeable fact is a recent discovery, in the Western part of Virginia of the bones of an animal of the clawed kind, four or five times as large as the lion. This discovery having given us the first idea that such an animal had existed, we have begun to ask questions of the Indians concerning him, and so far as we have enquired, we have reason to believe the memory of the animal is preserved with more or less certainty among their traditions.
                    The fear of being drawn into a war with France occupies greatly our present attentions. We most sincerely wish to hear of peace in Europe. But I have little hope that even peace will bring us the wisdom to adopt those measures which are in our power for preventing our being again implicated in the broils of Europe. Ever happy when I can have occasion to satisfy my esteem and respect for you, I am in all the force of these sentiments Dear Sir Your affectionate friend & servt
                    
                        Th: Jefferson
                    
                